IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


BOROUGH OF WEST                        : No. 458 MAL 2017
CONSHOHOCKEN,                          :
                                       :
                    Petitioner         : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
            v.                         :
                                       :
                                       :
JOSEPH AND JANE SOPPICK, H/W,          :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 13th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.